DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US Publication 2014/0320479) in view of Na (US Publication 2016/0111055).
Regarding independent claim 1, Kaneko teaches a display apparatus comprising: 
a display panel comprising a gate line, a data line and a pixel, and configure to display an image based on input image data (Fig. 1 illustrates a display panel, 2 comprising a gate line, GL1-GLm and a data line, SL1-SLn and a pixel, P. The display panel provides an image based on input image data using input data signal, D0 provided to the display control circuit, 1 to control the gate and data drivers for outputting an image using pixels);
a gate driver configured to output a gate signal to the gate line; (4, Fig. 1);
a data driver configured to output a data voltage to the data line; (5, Fig. 1);
a driving controller configured to drive display areas of the display panel in different driving frequencies; and (Driving controller, 1 (10, Fig. 2) controls the gate and data drivers ([0048-0049] and operates portions of the display in either a still or moving image mode (Fig. 3) using different rewrite frequencies [0052-0053].  See also Fig. 4);
Although Kaneko teaches using an active display panel, which inherently has a power voltage generator (power supply), Kaneko does not explicitly teach:
a power voltage generator configured to output a data power voltage to the data driver, 
However, in the field of driving different regions of the display with differing frequencies based on a video or static image ([0062, 0099]), Na discloses in [0083] “The power voltage generator 600 generates power voltages DVDD and AVDD and outputs the power voltages DVDD and AVDD to the data driver 500.” and providing a low (zero) voltage during a blanking (holding) period.  DVDD is considered a high power voltage level ([0126]). Na also indicates in [0072-0073, 0080] of the timing controller sending signal CONT2 (active signal) to the data driver during a data application timing operation and not sending (inactive signal) CONT2 during a holding period.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display of Kaneko providing different driving frequencies to different areas of a display based on whether area is displaying a moving or still image; to include the feature of a display panel also driving different areas of the display using different frequencies based on whether the area is displaying a moving or still image and providing a high voltage to a data driver and providing a low voltage to the data driver during a blanking (holding) period, as disclosed by Na, to provide a display capable of reducing power consumption ([0008]).
wherein the display panel includes a first display area representing a moving image and a second display area representing a static image (Kaneko, “In the display screen 70, the first to (p-1)th rows (a portion corresponding to the scanning lines GL1 to GLp-1) serve as the still-image display region 72, the p-th to (q-1)th rows (a portion corresponding to the scanning lines GLp to GLq-1) serve as the moving-image display region 71, and the q-th to m-th rows (a portion corresponding to the scanning lines GLq to GLm) serve as the still-image display region 73.”     Na, “...the first input image data of the first display area DAA only includes a static image, the first display area DAA is driven with a low driving frequency. Since the second input image data of the second display area DAB includes a video image, the second display area DAB is driven with a high driving frequency”);
wherein, in a first frame, the data power voltage has a high power voltage level in a first time period corresponding to the first display area and in a second time period corresponding to the second display area, and (Kaneko, in Fig. 4, illustrates first and second frames. The first frame has a first and second period, wherein the data driver is outputting a data voltage to data line, SL1.  As previously indicated, Na teaches the power voltage generator, 600 outputting a high power voltage to the data driver during a time when the data driver is not operating during a blanking period, thereby indicating providing power during an operation of the first frame, in the combination of Kaneko and Na); 
wherein, in a second frame, the data power voltage having the high power voltage level in a third time period corresponding to the first display area and a low power voltage level in at least a portion of a fourth time period corresponding to the second display area (Kaneko, in Fig. 4 illustrates a third time period, wherein the moving image is being displayed on the first display area.  During a blanking period (no data output), fourth time period of Kaneko, Fig. 4, the combination of Kaneko and Na provides a low (zero) voltage to the data driver as Na discloses not providing power during a blanking period).
Regarding dependent claim 2, Kaneko, as modified by Na, discloses the display apparatus of claim 1, wherein:
the driving controller is configured to output an output data enable signal including a writing period having an active signal and a holding period having an inactive signal for the display areas, respective, and (Both Kaneko (C2) and Na (CONT2) disclose a timing control circuit providing a control signal to the data driver.  However, Na, as cited in claim 1 (above), further discloses sending signal CONT2 (active signal) to the data driver during a data application timing operation and not sending (inactive signal) CONT2 during a holding (blanking) period.
wherein the power voltage generator is configured to generate the data power voltage having the high power voltage level during the writing period and the low power voltage level in at least a portion of the holding period (Na discloses in [0083] “The power voltage generator 600 generates power voltages DVDD and AVDD and outputs the power voltages DVDD and AVDD to the data driver 500.” and providing a low (zero) voltage during a blanking (holding) period.  DVDD is considered a high power voltage level ([0126])).
Regarding dependent claim 3, Kaneko, as modified by Na, discloses the display apparatus of claim 2, wherein:
the driving controller comprises a static image determiner configured to determine whether each of the display areas represents a static image or a moving image (Kaneko teaches in [0073] “The display control unit 11 (of the driving controller) outputs a control signal FC to the gamma correction control unit 32. The gamma correction control unit 32 reads from the LUT 31 an offset value associated with a rewrite frequency specified by the control signal FC, and generates reference voltages V1 to Vx based on a voltage higher by the read offset value than the voltage Va. More specifically, when the control signal FC indicates a rewrite frequency for a moving-image display region, the gamma correction control unit 32 reads the offset value 0 from the LUT 31, and generates reference voltages V1 to Vx based on the voltage Va. When the control signal FC indicates a rewrite frequency for a still-image display region, the gamma correction control unit 32 reads the offset value” The portion of the driving controller which determines the rewrite frequency specified for a moving or still image, is considered the static image determiner).
Regarding dependent claim 4, Kaneko, as modified by Na, discloses the display apparatus of claim 3, wherein:
the driving controller further comprises a driving frequency determiner configured to determine driving frequencies of the display areas based on flicker values according to grayscale values of the input image data corresponding to the display areas (Kaneko in [0062-0068] discloses the driving controller changing the voltage level of the data voltages bases on rewrite frequencies of still and moving images to suppress flicker.  “Therefore, by setting two voltages Va and Vb provided to the gamma correction control unit 14 to their suitable levels, when a display screen including a moving-image display region and a still-image display region is displayed by partial drive, not only flicker occurring in the moving-image display region, but also flicker occurring in the still-image display region can be suppressed”).
Regarding independent claim 13, Kaneko teaches a method of driving a display panel, the method comprising: 
independently determining driving frequencies of display areas; (Driving controller, 1 (10, Fig. 2) controls the gate and data drivers ([0048-0049] and operates portions of the display in either a still or moving image mode (Fig. 3) using different rewrite frequencies [0052-0053].  See also Fig. 4);
Although Kaneko teaches using an active display panel, which inherently has a power voltage generator (power supply), Kaneko does not explicitly teach:
generating a data power voltage; and 
However, in the field of driving different regions of the display with differing frequencies based on a video or static image ([0062, 0099]), Na discloses in [0083] “The power voltage generator 600 generates power voltages DVDD and AVDD and outputs the power voltages DVDD and AVDD to the data driver 500.” and providing a low (zero) voltage during a blanking (holding) period.  DVDD is considered a high power voltage level ([0126]). Na also indicates in [0072-0073, 0080] of the timing controller sending signal CONT2 (active signal) to the data driver during a data application timing operation and not sending (inactive signal) CONT2 during a holding period.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display of Kaneko providing different driving frequencies to different areas of a display based on whether area is displaying a moving or still image; to include the feature of a display panel also driving different areas of the display using different frequencies based on whether the area is displaying a moving or still image and providing a high voltage to a data driver and providing a low voltage to the data driver during a blanking (holding) period, as disclosed by Na, to provide a display capable of reducing power consumption ([0008]).
outputting a data voltage to a data line of the display panel using input image data, and the data power voltage, (Kaneko, Fig. 1 illustrates a display panel, 2 comprising a gate line, GL1-GLm and a data line, SL1-SLn and a pixel, P. The display panel provides an image based on input image data using input data signal, D0 provided to the display control circuit, 1 to control the gate and data drivers for outputting an image using pixels);
wherein the display panel includes a first display area representing a moving image and a second display area representing a static image, (Kaneko, “In the display screen 70, the first to (p-1)th rows (a portion corresponding to the scanning lines GL1 to GLp-1) serve as the still-image display region 72, the p-th to (q-1)th rows (a portion corresponding to the scanning lines GLp to GLq-1) serve as the moving-image display region 71, and the q-th to m-th rows (a portion corresponding to the scanning lines GLq to GLm) serve as the still-image display region 73.”     Na, “...the first input image data of the first display area DAA only includes a static image, the first display area DAA is driven with a low driving frequency. Since the second input image data of the second display area DAB includes a video image, the second display area DAB is driven with a high driving frequency”);
wherein, in a first frame, the data power voltage has a high power voltage level in a first time period corresponding to the first display area and in a second time period corresponding to the second display area, and (Kaneko, in Fig. 4, illustrates first and second frames. The first frame has a first and second period, wherein the data driver is outputting a data voltage to data line, SL1.  As previously indicated, Na teaches the power voltage generator, 600 outputting a high power voltage to the data driver during a time when the data driver is not operating during a blanking period, thereby indicating providing power during an operation of the first frame, in the combination of Kaneko and Na);
wherein, in a second frame, the data power voltage having the high power voltage level in a third time period corresponding to the first display area and a low power voltage level in at least a portion of a fourth time period corresponding to the second display area (Kaneko, in Fig. 4 illustrates a third time period, wherein the moving image is being displayed on the first display area.  During a blanking period (no data output), fourth time period of Kaneko, Fig. 4, the combination of Kaneko and Na provides a low (zero) voltage to the data driver as Na discloses not providing power during a blank period).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US Publication 2014/0320479) in view of Na (US Publication 2016/0111055), Jang (US Publication 2014/0085276) and in further view of Oh (US Publication 2015/0187334).
Regarding dependent claim 5, Kaneko, as modified by Na, discloses the display apparatus of claim 4, wherein:
the driving controller is configured to determine whether each of the display areas is in the writing period or the holding period in a frame based on the driving frequencies of the display areas, and (As taught by the combination of Kaneko and Na);
The combination of Kaneko and Na do not explicitly disclose:
wherein the driving controller is configured to generate a multi frequency signal having an active level during the writing period and an inactive level during the holding period.
However, in the field of displays having moving and still images driven at different frequencies ([0072]), Jang illustrates in Fig. 6 a multi frequency signal, OE (output enable) having an active level frequency during times when gate and data drivers are operating (writing period) and an inactive level during a holding period (no output from drivers). An inactive level is considered a time the gate and data drivers are inactive.  See also [0083].   Although Jang does not explicitly indicate the source of OE signal only it controlling operation of the gate and data drivers and that the timing controller controls the operation of the drivers, Oh illustrates in Fig. 4, timing controller, 11 providing output enable signals to both the data and gate drivers ([0048-0050]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display apparatus of Kaneko and Na having a driving controller for controlling areas of the display based on driving frequencies, to include the feature of a driving controller configured to generate a multi frequency signal having an active level during the writing period and an inactive level during the holding period, as disclosed by Jang/Oh, to reduce power consumption (Jang, [0007]).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US Publication 2014/0320479) in view of Na (US Publication 2016/0111055), Jang (US Publication 2014/0085276), Oh (US Publication 2015/0187334) and in further view of Yamaki (US Publication 2015/0116300).
Regarding dependent claim 6, Kaneko, as modified by Na, Jang and Oh, discloses the display apparatus of claim 5, wherein:
Although the above combination of references disclose the use of a controller for operating the display apparatus, they do not explicitly disclose:
the driving controller is configured to generate a power control signal having a first level during the writing period and a second level in the at least a portion of the holding period.
However, in the field of displays, Yamaki illustrates in Fig. 11 a controller, 60 ([0067]) comprising a Power Supply Control Section, 220 outputting a power control signal, CM1 having a first level during a writing period (RF period) and a second level in a holding period (NRF period).  See Figs. 12/13.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify driving controller in the combination of references, to include the driving controller generating a power control signal having a first level during the writing period and a second level in the at least a portion of the holding period, as disclosed by Yamaki to reduce power consumption ([0003]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US Publication 2014/0320479) in view of Na (US Publication 2016/0111055) and in further view of Kim (US Publication 2013/0002641).
Regarding dependent claim 11, Kaneko, as modified by Na, discloses the display apparatus of claim 4, but do not explicitly disclose, wherein:
the driving controller further comprises a fixed frequency determiner configured to determine whether an input frequency of the input image data has a normal type by counting a number of pulses of a vertical synchronizing signal.... 
However, in the same field of endeavor, Kim discloses in [0047-0049] discloses of using a counter, which counts the Vsync signal for determining which type of power control signal to use.  When the count number is equal to a reference number, Kim indicates the frame frequency is of a normal type (60hz).
the combination of references disclose a base process/product of a display apparatus having a driving controller which provides a power control signal, which the claimed invention can be seen as an improvement in that the apparatus uses less power.  Kim teaches a known technique of a driving controller further comprising a fixed frequency determiner configured to determine whether an input frequency of the input image data has a normal type by counting a number of pulses of a vertical synchronizing signal that is comparable to the base process/product.
Kim’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of the combination of references and the results would have been predictable and resulted in the driving controller further comprising a fixed frequency determiner configured to determine whether an input frequency of the input image data has a normal type by counting a number of pulses of a vertical synchronizing signal which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although the combination of references disclose counting the vsync signal, they do not explicitly disclose:
counting a number of pulses of a vertical synchronizing signal in one second
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to count the number of vsync signals (pulses) in any applicable time frame to operate the display apparatus because Applicant has not disclosed that specifically using one second as a time frame provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any appropriate time to perform the counting and operate the display.  Therefore, it would have been an obvious matter of design choice to count a number of pulses of a vertical synchronizing signal in one second

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US Publication 2014/0320479) in view of Na (US Publication 2016/0111055) and in further view of Lee (US Publication 2015/0145900).
Regarding dependent claim 12, Kaneko, as modified by Na, discloses the display apparatus of claim 3, but do not explicitly disclose, wherein the driving controller further comprises:
a compensation frame inserter configured to insert a compensation frame between a frame of a first frequency and a frame of a second frequency when the driving frequency when the display area is changed from the first frequency to the second frequency by the driving frequency determiner.
However, in the same field of endeavor, Lee discloses in [0008-0012, 0047] of providing a compensating frame in between two frames by a signal compensating part, 260 located in the timing controller, wherein one frame has a first driving frequency and the second frame has a second frequency.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display apparatus as disclosed by the combination of references; to include the feature of providing a compensating frame between frames of different driving frequencies, as disclosed by Lee, to not generate flicker ([0070]).

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2018/0322843 to Takahashi discloses a method of pause driving used for displaying an image ([0004]).  In Fig. 1, Takahashi illustrates a power supply circuit, which receives a signal, SM (output data enable signal) from a timing controller (driving controller) for determining when a supply voltage provided to a source driver (data driver) ([0104]) is changed.  In Figs. 18/26, Takahashi illustrates an active and inactive period of the output data enable signal, SM which correlates to an active (Scanning) period and an inactive (Pause) period.  During the writing period (Scanning), Takahashi provides a high power voltage level, 1.8, whereas, a low power voltage level, 1.6 is applied during at least a portion of the holding (Pause) period.  Takahashi also indicates in other embodiments of not providing a low data voltage during holding periods.  However, Takahashi does not disclose all the limitations of the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693